NUMBER 13-16-00238-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROY HOOT GIBSON,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                  Appellee.
____________________________________________________________

               On Appeal from the 36th District Court
                  of San Patricio County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
               Before Justices Benavides, Perkes, and Longoria
                              Order Per Curiam

      Appellant, Roy Hoot Gibson, has filed a notice of appeal with this Court from his

conviction in trial court cause number S-15-3227CR. The trial court's certification of the

defendant's right to appeal shows this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On April 27, 2016, we ordered appellant's counsel, Joel H. Thomas, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. Counsel’s response indicates appellant filed a

motion for new trial alleging his plea was involuntary due to his incompetence to stand

trial. The trial court denied the motion for new trial following a hearing where appellant

introduced evidence as to the involuntariness of his plea. Counsel asserts appellant has

the right to appeal the trial court’s denial of his motion for new trial. Counsel advises this

Court that there is no amended or additional certification.

       Therefore, we ABATE this appeal and REMAND this cause to the trial court for a

hearing to determine whether the appellant has the right of appeal. We further direct the

trial court to issue findings of fact and conclusions of law regarding these issues. The

trial court's amended certification, and any orders it enters shall be included in a

supplemental clerk's record. The trial court is directed to cause the supplemental clerk's

record to be filed with the Clerk of this Court within thirty days of the date of this order.

Should the trial court require more time to comply with the directions of this Court, it shall

request an extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                         PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 27th day of May, 2016.




                                              2